                         IN TIIE UNITED STATES DISTRICT COURT
                       FOR TIIE SOUTHERN DISTRICT OF NEW YORK


                                                 )
 CONVERGEN ENERGY LLC, L'ANSE                    )
 WARDEN ELECTRIC COMPANY, LLC,                   )     Case No. 1:20-cv-03746(UL)
 EUROENERGY BJOGAS LATVIA                        )
 LJMJTED, and LIBRA CAPJTAL US,                  )     REPLY DECLARATION OF
 INC.                                            )     DANIEL ESCANDON GARCIA
                                                 )     IN SUPPORT OF
                        Plainti~                 )     THE SPANISH DEFENDANTS'
                                                 )     MOTIONTODISMISSFORLACK
 V.                                              )     OF PERSONAL JURISDICTION AND
                                                 )     FAILURE TO STATE A CLAIM
 STEVEN J. BROOKS, NIANTICVISTA                  )
 ENERGY LLC, GREGORY MERLE,                      )
 RIVERVIEW ENERGY CORPORATION,                   )
 DANIEL ESCANDON GARCIA,                         )
 RAMON URIARTE JNCHAUSTI,                        )
 CHIPPER INVESTMENT SCR, SA,                     )
 URJNCHA SL, THEODORE JOHN                       )
 HANSEN, BRIAN R MJK.KELSON, and                 )
 CONVERGEN ENERGY WI, LLC.,                      )
                                                 )

____ ___ ___    ___ _
         Defendants.                             )
                                                 )




       I, DANIEL ESCANDON GARCIA, the undersigned, hereby declare the following under

penalty of perjury pursuant to 28 U.S.C. § 1746:

        I.     I respectfully submit this declaration in further support ofthe Spanish Defendants'

Motion to Dismiss pursuant to Federal Rule of Civil Procedure 12(bX2) and (6) for Lack of

Personal Jurisdiction and Failure to State a Claim, respectively.'

       2.      I do not derive any revenue from international commerce.

       3.      I do not personally have any equity or other -fmancial interest in Urincha SL
("Urincha"), Convergen Energy WI, LLC, or Nianticvista Energy LLC ("Niantic'').

        4.      I do not personally have any equity or other financial interest in the Pellet Plant.

        5.      l do not have any equity or other financial interest in, nor have lever lent any funds

to 4406 Cypress Lane, LLC ("Cypress").

        6.     I never entered into any stock purchase, loan, or other :financial agreement with

respect to Chipper Invest SCR. S.A.'s ("Chipper") investment in the Pellet Plant Acquisition.

        7.     I did not enter into, execute, nor am I aware of, the existence of any promissory

note or personal guarantee concerning Chipper,s (or any other) investment in the Pellet Plant

Acquisition.

       8.      I did not provide any _personal funds to Chipper in connection with the investment

in the Pellet Plant Acquisition. l do not personally exercise any control whatsoever over Chipper's

day-to-day business operations. Chipper is operated by a board of directors and its management

decisions are made by its board of directors. I am only one of Chipper' s three directors.

       9.      Clemente Mueller. P.A. is not my or Chipper's legal counsel, nor have I or Chipper

ever engaged that firm or entered into any legal representation with any other attorney in

connection with any investment in the Pellet Plant Acquisition.

Chipper Investme11t SCR, 8.A.

       I 0.    I am a director of Chipper, but I do not utilize it as my personal investment vehicle.

Chipper observes corporate formalities through its board of directors. l do not comingle my

personal funds with Chipper,s funds. Chipper has separate and independent corporate bank




                                                 2
accounts and financial statements.

        11.        Chipper does not have any equity or other financial interest in the Pellet Plant.

        12.        Chipper does not have any equity or other financial interest in Cypress.

        13.        Chipper does not have any controlling equity stake in Urincha and does not control

its day-to-day operations.

        14.        Chipper is a private corporation that is 50% owned by Numala Invest SL (~umala")

and 50% owned by Urincha. Numala Invest SL is owned by the following corporations and

individuals:

              a. Denagon Capital SL (51.0%);

              b. Agustin Escandon (34.00/4);

              C.   Alexein Invest SL (5.0%);

              d. Global SAEP SL (5.00/4); and

              e. Almay Capital SL (5.0%).

        15.        I fully own Denagon Capital SL.

       16.         Chipper wired funds to Clemente Mueller, P.A. on January 27, 2020 for its

investment in the Pellet Plant Acquisition. Upon information and belief, Clemente Mueller P.A.

transferred the funds to the seller, Convergen Energy, LLC on behalf of Niantic.

       17.         Numala provided the funds to Chipper that it wired to Clemente Mueller P.A., for

its investment in the Pellet Plant Acquisition. Approximately six months later, Chipper paid the

funds back to Numala on or about August 2020.

       18.         Chipper did not execute any agreement in connection with its investment in the

Pellet Plant Acquisition. Chipper's investment wa'i structured as a purchase of shares in Niantic,




                                                    3
    which -to date- have not been issued to Chipper.

            19.    Chipper did not loan, and has never loaned, any funds to Cypress.

           20.     Clemente Mueller P.A. is not Chipper's legal counsel. Other than Chipper's wire

    transfer of funds to Clemente Mueller, P.A., Chipper had no other interactions with that firm.

    Chipper has never engaged that firm or entered into any legal representation with any other

    attorney in connection with the investment in the Pellet Plant Acquisition.



           I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.



Executed this I ()lh day of September 2020, in Madrid, Spain




                                                                     DAN~       ESCANDON GARCIA




Unless otherwise indicated, the capitalized terms in this declaration have the same meaning as those used in the
i
Memorandum ofLaw in Support of the Spanish Defendanls' Motion to Dismiss.




                                                      4
